775 N.W.2d 789 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Keith Bryan MADDOX EL, a/k/a Keith Bryan Maddox, Defendant-Appellant.
Docket No. 139295. COA No. 292120.
Supreme Court of Michigan.
December 21, 2009.

Order
On order of the Court, the application for leave to appeal the July 8, 2009 order of the Court of Appeals is considered, and it is DENIED, because the defendant's motion for relief from judgment is prohibited by MCR 6.502(G).
HATHAWAY, J., not participating. Justice HATHAWAY recuses herself and will not participate in this case as she was the presiding trial court judge. See MCR 2.003(B).